ITEMID: 001-22838
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: DENNIS AND OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää;Nicolas Bratza
TEXT: The applicants are
1. Lizette Dennis, a British citizen born in 1943 and resident in Cologne, Germany;
2. Margaret Lockwood-Croft, a British citizen born in 1940 and resident in Aldershot, England;
3. John Clarke, an Australian citizen born in 1936 and resident in Green Valley, Australia;
4. Jean Clarke, an Australian citizen also resident in Green Valley, Australia.
They are represented by Irwin Mitchell Solicitors, Sheffield.
The facts of the case, as submitted by the applicants, may be summarised as follows.
At about 01.46 hours on 20 August 1989, the dredger “Bowbelle” collided with the passenger launch “Marchioness” on the River Thames, London. Fifty-one people, including the first applicant’s son Howard Dennis, the second applicant’s son Shaun Lockwood-Croft and the third and fourth applicants’ son John Clarke, lost their lives. Some bodies were recovered from the wreck of the “Marchioness” while twenty-seven were recovered from the river. The last body was not found until 1 September 1989.
Due to the lapse of time in recovering some of the bodies from the river, the Coroner decided that the bodies recovered on or after 22 August were to be considered, due to the degree of decomposition, as unsuitable for visual identification. He gave express authority for the removal of hands from bodies (to enable fingerprints to be taken at the police laboratory) where this was considered necessary. He did not address the question of whether the removal of hands was necessary even if dental records or other means of identification were either available or in the course of being obtained. The police were left with the impression that the Coroner required fingerprints to be taken in every case and that if it was necessary to remove the hands in order for fingerprints to be taken, this should be done. After the police fingerprinting experts advised that it was necessary to remove the hands to obtain the fingerprints, the police proceeded on 24 and 25 August to remove the hands from the victims’ bodies on a blanket basis without any consideration as to whether identification purposes required the measure in each case. This meant that hands were removed from bodies notwithstanding the fact that some had already been positively identified by dental records and dental records for others were in the process of being obtained.
In respect of Howard Dennis, his body was found at about 10.45 a.m. on 23 August. A national insurance card and student card with his name were found on the body. At about 2.30 p.m., following police enquiries, his dentist provided details to the Coroner’s Office. At some time on 25 August, he was positively identified by his dental records. However the same day his hands were removed, possibly after the dental identification was made.
In respect of Shaun Lockwood-Croft, his body was found early on 23 August. A signet ring bearing the initials “SLC” was on the body. The second applicant delivered his dental records to the police the same morning. At about 2.30 p.m., following police enquiries, his dentist provided dental records to the Coroner’s Office. At some time on 25 August his hands were removed.
In respect of John Clarke, the family provided details of identifying tattoos and body jewellery on 20 August. His body was found early on 22 August and the tattoos noted. On the morning of 23 August, his body was positively identified. At some time on 24 August, his hands were removed. At 10 a.m. on 25 August the police were informed that his dental records had been received by the Australian High Commission.
No relatives of the victims were informed that there was to be a removal of hands. Many did not become aware that the bodies had had parts removed until during the inquiry proceedings. The relatives were also denied access to the bodies to say their last farewell.
A number of inquiries were held into the collision and its tragic consequences. Three reports from the Thames Safety Inquiry were published on 2 December 1999 and 19 February 2000. A report on the formal investigation issued shortly thereafter.
In the Thames Safety Inquiry Final Report dated 22 December 1999 and published in Parliament on 19 February 2000, Lord Justice Clark found that the hands of 25 of the 27 victims found in the river were removed for the purposes of obtaining fingerprints and it was not until two years later that the families discovered what had happened. He made primary findings of fact that were undisputed by those participating in the inquiry, namely, that the Coroner gave authorisation for the hands to be removed from any bodies where it was not possible to take good fingerprints without doing so and that decisions were taken to remove hands on a purely technical basis without addressing the question of whether the deceased could be identified without his or her fingerprints being taken. He did not consider that any further primary facts would emerge if further evidence was called, noted that changes to and a tightening up of procedures had occurred and therefore reached the conclusion that the public interest did not require a public inquiry into this aspect.
Meanwhile, on 14 February 2000, the Deputy Prime Minister nonetheless requested Lord Justice Clarke to conduct a further non-statutory inquiry concerning the identification of victims. This inquiry was conducted in November and December 2000. The report on the Public Inquiry into the Identification of Victims following Major Transport Accidents was published on 23 March 2001. The report, set out in two volumes, reached findings of fact and made recommendations as to desirable and appropriate practice.
Concerning the removal of the hands, Lord Justice Clark found that at the relevant time the hands ought not to have been removed for the purposes of identification unless, having regard to the absence of other sufficient means of identification, it was necessary to do so. The Coroner had failed to give proper consideration to the question in what circumstances the hands of particular deceased should be removed and had instead authorised, and in effect instructed, the police to remove the hands if it was necessary to obtain fingerprints, though in fact it had not been necessary to obtain fingerprints. He recommended, inter alia, that the methods used for establishing the identity of a deceased should, wherever possible, avoid any unnecessary invasive procedures or disfigurement or mutilation and that body parts should not be removed for purposes of identification except where necessary as a last resort.
As regarded the failure to inform the relatives of the removal of hands, he found that it was not the practice in 1989 to provide such information and he did not criticise the Coroner for failing to provide it. He observed that the current practice was different as an open and honest approach was now recognised to be right in principle and relatives were now informed as soon as possible.
As regarded the alleged refusal to allow the relatives to view the bodies, he found that the Coroner had not given instructions that relatives were not to view the bodies. It was however likely that the Coroners’ officers or police liaison officers, acting from the best of motives, namely to avoid distress to relatives, sought to dissuade them from viewing the body. It was possible that some officers used language suggesting that viewing was prohibited rather than ill-advised. He did not find that it would be fair to blame the Coroner in that respect having regard to the standards of 1989. He observed however that as matters were perceived today, a coroner ought to consider how requests to view the body should be dealt with and give appropriate directions since the body was in his possession. Though there would be a need for sensitive and careful handling of the relatives’ feelings and for appropriate counselling before viewing took place, in principle the request of a relative to view the body, if maintained after appropriate counselling, should be respected.
Under English law, there is no “property” in a body. Neither a corpse nor parts of a corpse are capable of being property protected by legal rights (R. v. Kelly [1999] QB 621). No cause of action lies in tort in relation to the mutilation of the body of a family member.
